DETAILED ACTION
1.	The Application filed on September 3, 2020 is acknowledged.  
Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 recites the limitation of “an expansion stroke” [line 27] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim [line 9 has already recited the limitation of “an expansion stroke”].

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

hereinafter ‘124 Application].  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Taking claim 1 as an exemplary claim, ‘124 Application contains the subject matter claimed in the instant application.  As per claim 1, both applications are claiming common subject matter, as follows:
A diesel engine system, comprising: 
a cylinder; 
a piston reciprocatably accommodated in the cylinder; 
an injector configured to inject fuel containing diesel fuel into a combustion chamber that is a space above the piston; 
an injection controller configured to control the injector so that the fuel is injected at a plurality of timings set from a compression stroke to an expansion stroke, during operation of the engine system in a given operating range,
wherein the piston has a cavity dented downwardly in a crown surface thereof, the cavity having, as wall surfaces defining the cavity;
a bottom part formed so that a height thereof becomes lower while extending radially outward; 
a curved peripheral part formed radially outward of the bottom part and dented so as to be convex radially outward in a cross-sectional view including a cylinder axis; and 
a curved lip part formed above the peripheral part and protruding so as to be convex radially inward in the cross-sectional view, 
wherein the injector is provided so as to inject the fuel obliquely downward and radially outward from a location of a ceiling part of the combustion chamber opposing to a center part of the cavity, 


Claim 1 of ‘124 Application do not specifically state a temperature sensor configured to detect a given temperature parameter that becomes higher as a warmup of a diesel engine progresses.  However, ‘124 Application teaches a water temperature sensor SN2 and fuel temperature sensor SN6 are disposed in the fuel injection control system which would be considered as temperature parameter; therefore, it would have been obvious to a person skill in the art to recognize that the two claims are similar because the ECU as claimed in claim 1 of ‘124 Application further includes the function for detecting a given temperature parameter; and furthermore, Claim 1 of ‘124 Application does not specifically teach Page 40 - APPLICATION; Docket No. MZD2030 13wherein an injection interval period that is a period of time from an end of the main injection to a start of the after-injection is shorter as the temperature parameter detected by the temperature sensor increased as described in the claim 1 of the instant application but it would have been obvious to a person skill in the art to recognize that the two claims are similar because the relationship between the injection pressure and the injection and/or engine temperature parameter would have been well-known in the art such as an injection pressure increased would be well-known to provide the temperature parameter increased [see Figure 11C in both Application] as claimed in the instant Application.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As per dependent claims 4-6 of the instant application, they contain similar subject matter as claims 4-6 of the ‘124 Application.  Accordingly, they are provisionally rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
April 28, 2021



 




/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 29, 2021